Opinion issued September 26, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00117-CR
                             ———————————
               KENNEDY KENECHUKWU OGUCHI, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee


                 On Appeal from the County Court at Law No. 2
                           Fort Bend County, Texas
                     Trial Court Case No. 17-CCR-194938


                           MEMORANDUM OPINION

      Appellant is attempting to appeal from his conviction for the misdemeanor

offense of possession of a controlled substance. The State filed a motion to dismiss

this appeal for lack of jurisdiction, asserting that the notice of appeal was not timely

filed. Appellant did not respond to this motion. We dismiss.
      In a criminal case, the notice of appeal must be filed within thirty days after

sentence is imposed if no timely motion for new trial is filed. See TEX. R. APP. P.

26.2(a)(1). If a timely motion for new trial is filed, the notice of appeal must be filed

within ninety days after the sentence is imposed. See TEX. R. APP. P. 26.2((a)(2). A

motion for new trial is due within thirty days after the trial court imposes sentence.

See TEX. R. APP. P. 21.4(a).

      The sentence in this case was imposed on October 5, 2018. A motion for new

trial was timely filed on November 5, 2018. Because appellant filed a timely motion

for new trial, the deadline for filing the notice of appeal was extended to ninety days

after the sentence was imposed, or until January 3, 2019. The notice of appeal was

not filed until February 5, 2019.

      Because the notice of appeal was not timely filed, this Court lacks jurisdiction

over the appeal. See Slaton v. State, 981 S.W.2d 208, 209 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996). Accordingly, we grant

the State’s motion.

      We dismiss this appeal for lack of jurisdiction. Any pending motions are

dismissed as moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).



                                           2